DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
Response to Amendment
	Claims 34-37, 39-44, 46-49, and 51-56 are pending. Claims 34-35 have been amended. As noted in the interview summary, claims 55-56 were inadvertently omitted from the July 12, 2022 amendment and some of the claims were not properly based on the January 10, 2022 set of claims. Because that amendment was not entered, and with mutual agreement with Applicant, the supplemental amendment filed August 17, 2022 is entered, amending claims 34-35 with all other pending claims previously presented. The prior art rejections are revised in view of the amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 34, 36-37, 39-41, 43-44, 46-49, and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view of Modderman (US 2006/0132733) and Dikjsman ‘827 (US 2008/0003827).
	Regarding claim 34, Dikjsman discloses an imprint apparatus ([0031]), comprising: a first substrate stage configured to hold a first substrate (first stage with a first substrate of a dual stage or multistage system, [0046]); a second substrate stage configured to hold a second substrate (second stage with a second substrate of a dual stage or multistage system, [0046]); an imprint system ([0021], [0028]) comprising: a resin supply unit configured to provide a resin (liquid droplet dispenser, [0033]) to at least a portion of the first substrate (substrate 12, first substrate on a first stage of a dual stage or multistage system, [0021], [0028], [0033], [0046]); and an imprint head (support for quartz template 16, [0028]) configured to hold a patterning device (quartz template 16, [0028]), configured to form a pattern in the resin on the first substrate (quartz template 16 applied to UV curable resin 17, [0028], Fig. 1c), a calibration stage (CS) comprising a monitoring device (device performing a measurement on a stage at a first location, [0046]).
Dikjsman teaches a device substantially as claimed. Dikjsman does not disclose a base board (BB) or how each of the CS, the first substrate stage, and the second substrate stage are moved in a dual stage or multi stage system.
However, in the same field of endeavor of imprint lithography, Modderman teaches a calibration stage (CS) comprising: a monitoring device and a cleaning device (third table 21 having a sensor unit 24 and a cleaning device, [0055], [0058-59], Figs. 6-7); a base board (BB) (Modderman [0053], structure shown in Fig. 6 supporting substrate tables WT1 and WT2), wherein each of the CS (third table 21, [0055] [0058]), the first substrate stage (WT1), and the second substrate stage (WT2) is independently movable on the BB (Modderman [0053], Figs. 6-7; WT1 and WT2 move relative to that supporting structure; positioning system PW configured to control position of WT1 and WT2; therefore independent, [0053], Figs. 6-7; third table 21 also moves independently, [0058]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman, to include the positioning system PW and positioning system 22, 23 of Modderman in order to have a way to move the stages so as to be able to perform the lithography as taught by [0046] of Dikjsman.
Dikjsman as modified by Modderman teaches a device substantially as claimed. Dikjsman as modified by Modderman does not teach the monitoring device configured to monitor a contamination level of the imprint system; and the cleaning device configured to clean the imprint head or resin supply unit based on the contamination level.
However, in the same field of endeavor of imprint lithography ([0006]), Dikjsman ‘827 teaches the monitoring device configured to monitor a contamination level of the imprint system (computer 140 detects contamination of nozzle plate 118 [0065]); and the cleaning device configured to clean the resin supply unit based on the contamination level (suitable cleaning apparatus cleans nozzle plate 118 in response to a detection by computer 140 of contamination of nozzle plate 118, [0065]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman in view of Modderman, to clean automatically like the cleaning apparatus of Dikjsman because the cleaning apparatus remedies contamination that can lead to incorrect deposition of resin as taught by [0064] of Dikjsman ‘827. Computer 140’s ability to detect contamination entails a sensor (Dikjsman ‘827 [0065]) to determine when that cleaning is appropriate.
	Regarding claim 36, Dikjsman as modified teaches wherein the imprint head is configured to move the patterning device to bring the patterning device into contact with the resin ([0021-22], [0028], Fig. 1c).
Regarding claim 37, Dikjsman as modified teaches wherein the imprint head is configured to move the patterning device in a vertical direction (quartz template 16 applied vertically to UV curable resin 17, [0021-22], [0028], see vertical orientation in Fig. 1c).
Regarding claim 39, Dikjsman in view of Modderman and Dikjsman ‘827 teach wherein the contamination level of the imprint system is determined by a contamination level of the resin supply unit (Dikjsman ‘827 [0065]).
Regarding claim 40, Dikjsman as modified teaches wherein the imprint system is configured to provide a ultraviolet (UV) light to cure the resin ([0028]).
Regarding claim 41, Dikjsman, teaches a device substantially as claimed. Dikjsman does not disclose how the stages and wafers are moved in a dual stage or multi stage system. (Modification in view of Modderman restated for the purpose of illustrating the change to apply to claim 41.)
However, in the same field of endeavor of imprint lithography, Modderman teaches  a substrate unloader (load/unload robot, [0052]) configured to at least one of unload the first substrate from the first substrate stage and unload the second substrate from the second substrate stage during a substrate exchange operation (act of loading/unloading by load/unload robot, [0052]); and a control system (positioning system PW, [0053], Fig. 6) configured to control positioning of at least the first substrate stage (WT1, [0053], Fig. 3) and the second substrate stage (WT2, [0053], Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman to include the load/unload robot and positioning system PW of Modderman in order to have a way to move the substrate stages and wafers so as to be able to place the substrates and perform the lithography as taught by [0046] of Dikjsman.
Regarding claim 43, Dikjsman in view of Modderman and Dikjsman ‘827 teaches the control system is configured to control the calibration stage (CS) to be aligned with the patterning device when the substrate exchange operation begins (at the beginning of the substrate exchange operation, a substrate is aligned with the patterning device because that was the alignment for the exposure).
Regarding claim 44, Dikjsman as modified by Modderman and Dikjsman ‘827 regarding claim 41 above teaches a device substantially as claimed. Dikjsman does not disclose that the imprint apparatus is configured to perform a cleaning operation by the cleaning device at the same time as the substrate exchange operation.
However, Modderman teaches a cleaning operation by the cleaning device ([0059]) as does Dikjsman ‘827 ([0065]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the imprint apparatus of Dikjsman to include a cleaning device as in Dikjsman ‘827 or Modderman to clean the imprint apparatus because Modderman teaches the inclusion of a cleaning device to clean a projection system ([0059] of Modderman) and Dikjsman ‘827 teaches the inclusion of a cleaning device to clean the resin supply unit (nozzle plate 118 [0065). As modified, the imprint apparatus would be configured to perform a cleaning operation by the cleaning device at the same time as the substrate exchange operation because the cleaning device would be capable of cleaning during the substrate exchange operation.
Regarding claim 46, Dikjsman as modified teaches a vertical movement pin configured to at least one of move the first substrate from a supporting surface of the first substrate stage to above the supporting surface, and move the second substrate from a supporting surface of the second substrate stage to above the supporting surface (load/unload robot of Modderman, [0052]; vertical movement pin as recited is a structure the lifts a substrate from a substrate stage, the load/unload robot performs this function, as the substrate has to be lifted from the respective substrate stage to be unloaded).
Regarding claim 47, Dikjsman as modified teaches an alignment system (alignment apparatus, [0063]) configured to measure positions of multiple alignment marks (alignment marks provided on substrate 100, [0063]) on the first substrate.
Regarding claim 48, Dikjsman as modified teaches an alignment system comprising an alignment sensor (comparison of alignment marks by alignment apparatus constitutes inclusion of a sensor, [0063]). Dikjsman does not disclose multiple alignment sensors.
The difference between Dikjsman as modified by Modderman and Dikjsman ‘827 and claim 48 constitutes the “mere duplication of parts [and therefore] has no patentable significance unless a new and unexpected result is produced.” See MPEP 2144.04(VI)(B).
Regarding claim 49, Dikjsman as modified by Modderman and Dikjsman ‘827 teaches wherein: the CS, the first substrate stage, and the second substrate stage are movable in a common plane (if the entire structure is moved, they are movable in a common plane; Additionally, Fig. 6 of Modderman shows positioning system PW moving stages in a common plane and positioning system 22, 23 of Modderman moving third table 21 (calibration stage) in the common plane, thus relative movement between CS, first substrate stage, and second substrate stage are in a common plane).
Regarding claim 55, Dikjsman as modified in view of Modderman and Dikjsman ‘827 teaches wherein the calibration stage is further configured to not hold a substrate (as modified, cleaning apparatus of Dikjsman ‘827 has not been configured in order to hold a substrate, [0065]; it is supported by third table 21 of Modderman, a sensor table which is not configured to hold a substrate [0015]).
Regarding claim 56, Dikjsman as modified by Modderman and Dikjsman ‘827regarding claim 41 above teaches a device substantially as claimed. Dikjsman does not disclose wherein the imprint apparatus is configured to overlap a time of a cleaning operation by the cleaning device and a time of the substrate exchange operation.
However, Modderman teaches a cleaning operation by the cleaning device ([0059]) as does Dikjsman ‘827 ([0065]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the imprint apparatus of Dikjsman to include a cleaning device to clean the imprint apparatus because Modderman teaches the inclusion of a cleaning device to clean a projection system ([0059] of Modderman) and Dikjsman ‘827 teaches the inclusion of a cleaning device to clean the resin supply unit (nozzle plate 118 cleaned when the substrate is moved away, [0065]). As modified, the imprint apparatus would be configured to overlap a time of a cleaning operation by the cleaning device and a time of the substrate exchange operation because the cleaning device would be capable of cleaning with an overlap with a time of the substrate exchange operation.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view Modderman (US 2006/0132733) and Dikjsman ‘827 (US 2008/0003827) as applied to claim 34 above, and further in view of Tel (US 2006/0227307).
Regarding claim 35, Dikjsman in in view of Modderman and Dikjsman ‘827 teaches the imprint apparatus substantially as claimed. Dikjsman in in view of Modderman and Dikjsman ‘827 does not teach wherein the cleaning device is further configured to clean the patterning device. 
However, in the same field of endeavor of imprint lithography ([0004]), Tel teaches the monitoring device configured to monitor a contamination level of the patterning device (contamination monitor [0006]); and the cleaning device configured to clean the patterning device based on the contamination level (automatic cleaning mechanism based on cleaning message from the contaminator monitor to clean the patterning device, [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the imprint apparatus of Dikjsman in view of Modderman and Dikjsman ‘827, to further clean the patterning device automatically like the automatic cleaning mechanism of Tel because the cleaning device remedies contamination that can lead to deformation of the patterning device and positional inaccuracies during exposure as taught by [0005] of Tel and is applicable to any patterning assembly for an optical projection apparatus as taught by [0041] of Tel. Modderman is silent as to the purpose of the cleaning. [0005] of Tel teaches cleaning to address contamination and a contamination monitor (which constitutes a sensor) to determine when that cleaning is appropriate.

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view Modderman (US 2006/0132733) and Dikjsman ‘827 (US 2008/0003827) as applied to claim 41 above, and further in view of Shibazaki (US 2010/0296068).
	Regarding claim 42, Dikjsman in view of Modderman and Dikjsman ‘827 teaches wherein the first substrate stage and the second substrate stage are configured to hold respectively the first substrate and the second substrate before the substrate exchange operation ([0052-53] of Modderman).  Dikjsman in view of Modderman and Dikjsman ‘827 teaches a device substantially as claimed. Dikjsman  in view of Modderman and Dikjsman ‘827 does not teach a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum sweep operation, the calibration stage moves away from alignment with the patterning device while the second substrate stage moves to alignment with the patterning device, wherein the first substrate stage and the second substrate stage are configured to hold respectively the first substrate and the second substrate before the substrate exchange operation.
	However, in the same field of endeavor of lithography, Shibazaki teaches a control system configured to start a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum sweep operation, the calibration stage moves away from alignment with the patterning device while the second substrate stage moves to alignment with the patterning device, wherein the first substrate stage and the second substrate stage are configured to hold respectively the first substrate and the second substrate before the substrate exchange operation ([0212-13]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Dikjsman in view of Modderman and Dikjsman ‘827 to arrange to start a pre-exposure scrum sweep operation after the substrate exchange operation, wherein during the pre-exposure scrum sweep operation, the calibration stage moves away from alignment with the patterning device while the second substrate stage moves to alignment with the patterning device because [0054] of Modderman teaches confining immersion liquid during substrate exchange to prevent leaks and Shibazaki teaches a scrum sweep operation to move immersion liquid where it is needed for exposure, which would be with the first substrate stage, as taught by [0213] of Shibazaki.

Claims 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view Modderman (US 2006/0132733) and Dikjsman ‘827 (US 2008/0003827) as applied to claim 34 above, and further in view of Shibazaki (US 2010/0296068). In the alternative, claim 34 is rejected based on the modification in further view of Shibazaki (US 2010/0296068) presented below regarding claim 51.
Regarding claim 51, Dikjsman in view of Modderman and Dikjsman ‘827 teaches an imprint apparatus substantially as claimed. Dikjsman in view of Modderman and Dikjsman ‘827does not teach wherein the cleaning device includes a vibration member.
However, in the same field of endeavor of lithography, Shibazaki teaches wherein the cleaning device includes a vibration member (piezoelectric element that can be vibrated with ultrasonic vibrating for cleaning, [0252]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning mechanism (Modderman [0055]; Tel [0065]) of Dikjsman in view of Modderman and Dikjsman ‘827to also include the piezoelectric element of Shibazaki because [0252] of Shibazaki teaches that vibrating a piezoelectric element enhances the cleaning effect.
Regarding claim 52, Dikjsman in view of Modderman, Dikjsman ‘827, and Shibazaki teaches wherein the cleaning device further includes a ultrasonic wave generator configured to vibrate the vibration member ([0252] of Shibazaki as modified).

Claims 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view Modderman (US 2006/0132733) and Dikjsman ‘827 (US 2008/0003827) as applied to claim 41 above, and further in view of Tel (US 2006/0227307)
Regarding claim 53, Dikjsman as modified substantially teaches the imprint apparatus as claimed. The modification regarding claim 34 does not teach wherein the control system is further configured to: schedule an offline cleaning operation to the imprint system in response to determining that the contamination level is equal to or above an offline cleaning threshold level, wherein the offline cleaning operation is a liquid-based cleaning operation performed by a liquid cleaner.
However, in the same field of endeavor of imprint lithography ([0004]), Tel teaches wherein the control system is further configured to: schedule an offline cleaning operation to the imprint system in response to determining that the contamination level is equal to or above an offline cleaning threshold level, wherein the offline cleaning operation is a liquid-based cleaning operation performed by a liquid cleaner ([0040] of Tel teaches generating a cleaning message for manual cleaning which is liquid based, Tel [0040]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the imprint apparatus of Dikjsman to include the control system teachings of Tel because [0040] of Tel teaches such controls for effective cleaning to address contamination.



Claim 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dikjsman (US 2007/0145643) in view Modderman (US 2006/0132733) and Dikjsman ‘827 (US 2008/0003827) as applied to claim 41 above, and further in view of Tel (US 2006/0227307) and Shibazaki (US 2010/0296068).
Regarding claim 54, Dikjsman as modified substantially teaches the imprint apparatus as claimed. The modification regarding claim 41 does not teach wherein the control system is further configured to: schedule an online cleaning operation to the imprint system in response to determining that the contamination level is below the offline cleaning threshold level.
However, in the same field of endeavor of imprint lithography ([0004]), Tel teaches wherein the control system is further configured to: schedule an online cleaning operation to the imprint system in response to determining that the contamination level is below the offline cleaning threshold level ([0040] of Tel teaches automatic cleaning when there is some degree of contamination, requiring some cleaning as distinct from a cleaning message and manual cleaning). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the imprint apparatus of Dikjsman to include the control system teachings of Tel because [0040] of Tel teaches such controls for effective cleaning to address contamination.
Dikjsman in view of Modderman, Dikjsman ‘827, and Tel does not teach wherein the online cleaning operation is an ultrasonic cleaning operation performed by the cleaning device.
However, in the same field of endeavor of lithography, Shibazaki teaches wherein the cleaning device performs an ultrasonic cleaning operation (automatic cleaning mechanism includes a piezoelectric element that can be vibrated with ultrasonic vibrating for cleaning, [0252]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cleaning mechanism (Modderman [0055], Dikjsman ‘827 [0065], Tel [0040]) of Dikjsman in view of Modderman, Dikjsman ‘827, and Tel to also include the piezoelectric element of Shibazaki because [0252] of Shibazaki teaches that vibrating a piezoelectric element enhances the cleaning effect.

Response to Arguments
Applicant's arguments filed August 4 and 17, 2022
Applicant’s arguments filed August 4 and 17, 2022, with respect to the rejection(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dikjsman ‘827 (US 2008/0003827).
Conclusion
Dikjsman (US 8,015,939) teaches subject matter similar to Dikjsman ‘827 (US 2008/0003827), cited above. Similar subject matter is also taught in [0067-68] of Dikjsman (US 20120012611; US 8,486,485).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/NIKI BAKHTIARI/             Primary Examiner, Art Unit 1726